Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
 
Status of the Claims
Claims 1, 2, 4, 6, 8, 9, and 28-37 are currently pending and amendments to the claims and the abstract along with a Rule 1.132 Declaration filed on 10/07/2020 is acknowledged.  

Withdrawn objection/ rejections:
Applicant's amendments/arguments/ a Rule 1.132 Declaration filed 10/07/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. In particular, the 112(b) rejection has been withdrawn. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz et al. (US2015/0250856A1).






Applicant claims including the below claims 1-2 filed on 10/07/2020:

    PNG
    media_image1.png
    272
    1268
    media_image1.png
    Greyscale

For examination purpose, 
(1) “the composition is formulated for topical administration to a skin ailment on a human subject” of claim 1 is an intended use which is not structurally limiting because it merely defines a context in which the invention operates. Please see Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Moreover, the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Thus, "recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1977), and therefore, if the prior art teaches the claimed composition, such intended uses of the composition would be implicit from the prior art composition, devoid of evidence to the contrary.
(2) MPEP 2111.03 states that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” of instant claim 2 will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. 

Prior Art
Schwarz teaches pharmaceutical compositions of dosage form comprising insulin and insulin analogs, and isomalt for treating pre-diabetes, diabetes, diabetic complications and metabolic syndrome in a subject in need thereof (see entire document including abstract and [0006]); and the prior art composition comprises insulin and isomalto ([0182]: Table 4 - Example 28).  Since the composition of Schwarz teaches the same ingredients as instantly claimed, the claimed intended use of “the composition is formulated for topical administration to a skin ailment on a human subject” would be implicit. 
In light of the foregoing, instant clams 1-2 are anticipated by Schwarz. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 2, 4, 6, 8, 9 and 28-37 are rejected under 35 USC 103 as being obvious over Blair et al., “Sustained release of insulin from sodium hyaluronate based dry powder formulations after pulmonary delivery to beagle dogs”, Journal of Controlled Release 91 (2003), pp. 385-394 in view of PCCA, Mucolox Studies, Technical Report: Assessment of the Mucoadhesive Properties of MucoLox using a 3D model of the Human Oral Mucosa, 2015, pp. 1-12 as evidence by PCCA Mucolox TM and/or Madsen et al., (US2017/0008945A1) and/or Morin et al., (US2016/0115213A1); and Banov (US2016/0051683A1). 



Applicant claims including the below claims 1-2 filed on 10/07/2020:


    PNG
    media_image1.png
    272
    1268
    media_image1.png
    Greyscale

For examination purpose, 
(1) “the composition is formulated for topical administration to a human subject” of claim 1 is an intended use which is not structurally limiting because it merely defines a context in which the invention operates. Please see Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Moreover, the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Thus, "recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1977), and therefore, if the prior art teaches the claimed composition, such intended uses of the composition would be implicit from the prior art composition, devoid of evidence to the contrary.
(2) MPEP 2111.03 states that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” of instant claim 2 will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding instant claims 1, 2, 4, 6, 8, 9, 28-30, and 33-37 they are rejected by Blair in view of PCCA as evidence by PCCA Mucolox TM and/or Madsen and/or Morin. 
Blair teaches a co-spray dried powder formulation comprising hyaluronic acid polymer (HA), e.g., sodium hyaluronate and insulin for pulmonary and nasal inhalation for the treatment of diabetes in which pulmonary and nasal inhalation delivery for dry powder reads on the instant topical administration; and further the formulation comprises 10% insulin which overlaps the instant range of about 1-10% (please note that % may be equivalent to unit based on 1g (=100%) of the composition in light of instant Table 1), and 90% sodium hyaluronate/hydroxypropyl cellulose which overlaps the instant carrier range of about 90 to about 99%(title, abstract and right column on pages 386-387). In this regard, please see MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, it is noted that HA is gel and 90% of sodium hyaluronate/HPC (65:25) gel is mucoadhesive polymer carrier as supported by the instant publication at [0060], and not a cyanoacrylate polymer. Thus, the co-spray formulation of Blair partially reads on the instant topical composition (instant claims 1, 2, 4, 6, 8, and 33-37, in part). 

PCCA teaches MucoLoxTM as the mucoadhesive polymers (see Abstract and page 3) to increase residence time at the site of action (page 3, col. 1,   Para. 2) wherein the commercial reference product and MucoLoxTM were then labeled with appropriate quantities of sodium fluorescein using 1% NaFI stock solution and vortexed for 15 seconds within a tube that is protected from light (page 3, left column); and results showed that MucoLoxTM was superior to the commercial reference product in terms of mucoadhesive properties as the duration in which MucoLoxTM was retained on the surface of the tissue was approximately 24 times longer than that of the commercial reference product. As evidenced by PPCA Mucolox TM ([retrieved from on-line website: https://horstpharmacy.com/wp-content/uploads/2018/05/98891_MucoLoxSpecSheet_PRACT.pdf, pages 1-3], last visit 2020-06-25), it contains isomalto, an artificial sugar alcohol which has low glycemic index (page 3 of evidence) (instant claim 1 - isomalt). 
Madsen discloses treating diabetes (see abstract) wherein the insulin is selected from Humalog (=insulin lispro – fast acting insulin), Humilin  (insulin isophane– short acting insulin), NovoRapid and Novolog (=insulin aspart – fast acting insulin), etc. (e.g., [0326] and [0517]); and it can further be concluded that the insulins resemble Insulin as part (commercially available as NovoRapid® or Novolog® Novo Nordisk NS), used as a prandial insulin) more than human insulin (also used as a prandial insulin, but with a slower action profile than that of instant claim 9). Further the insulin is used in an amount of from about 0.1 mM to about 20.0 mM ([0284]), and the composition is topically injected ([0280]). 
However, Blair in view of PPCA and Madsen does not expressly teach insulin glargine of instant claim 9. The deficiency is cured by Morin. 
Morin teaches treatment of diabetes by administering a composition comprising modified FGF-21 polypeptide, and antidiabetic agent such as insulin glargine, insulin lispro, insulin detemir ([0300]) and insulin potentiators such as isomalto, taurine, alpha lipoic acid, an extract of mulberry, chromium glutamine, etc.([0136]). The composition may be administered by topically, transdermally, intravenously, sublingually, etc. ([0523]) (instant claim 1 – isomalto, and instant claim 9). 
It would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the composition of Blair with the MucoLoxTM of PCCA for the purpose of using a carrier with superior adhesion for longer sustained treatment (page 3, col. 2, para. 2 of PCCA), and enhances insulin sensitization as the insulin potentiator of Morin ([0136] of Morin). In addition, it would have been prima facie obvious to one of ordinary skill before the effective filing date of TM of PCCA as a matter of design or choice because sodium hyaluronate of Blair and MucoLoxTM of PCCA are equivalent mucoadhesive layer and therefore, such choice would have yielded no more than the predictable results, in the absence of evidence to the contrary. Further, it would have been prima facie obvious to one of ordinary skill in the art to add sodium hyaluronate of Blair to the composition of Blair/PCCA in order to enhance properties of composition and delivery of insulin. It is noted that no invention resides in combining old ingredients, e.g., isomalto and insulin species of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
Further, it would have been prima face obvious to further define insulin of Blair with specific species of insulin glargine, insulin lispro, and insulin detemir, as taught by Madsen and Morin and such further defining would have yielded no more than predictable anti-diabetic effects, in the absence of evidence to the contrary.  Furthermore, although Madsen/Morin does not expressly teaches long-acting insulin, it would be obvious because long-acting insulin is determined based on intended 
Further, the applied art in combination does not expressly teach amounts of insulin of instant claims 24-26, and amounts of carrier of instant claims 28-30. 
Madsen teaches general concentration of insulin in mM unit. Thus, it would have been obvious to optimize or adjust the applied art range with the instant ranges in the absence of evidence to the contrary.  The instant carrier amounts would be obvious because Bair discloses 90% carrier and Madsen teaches insulin amount of 0.1mM to 100mM and thus, the carrier would occupy the remaining part in the composition, in the absence of criticality evidence to the contrary. In this regard please see relevant case law stating that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). And MPEP 2144.05 (II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  
In light of the foregoing, instant claims 1, 2, 4, 6, 8, 9, 28-30 and 33-37 are obvious over Blair in view of PCCA as evidence by PCCA Mucolox TM and/or Morin. 

Regarding instant claims 8 and 31, they are rejected as being obvious over Blair in view of PCCA, Madsen and/or Morin and further in view of Banov.
 Blair teaches sodium hyaluronate mucoadhesive carrier, and PCCA teaches isomalto carrier, but it does not expressly teach additional mucoadhesive polymer 
Banov teaches a composition comprising mucoadhesive polymers to improve mucoadhesiveness power as well as release of and adhesion time of active pharmaceutical ingredients (API) (abstract) wherein the mucoadhesive polymers include a synergistic combination of amylopectin, pullulan, hyaluronic acid and xyloglucan (title); the mucoadhesive pharmaceutical composition is provided in the form of gel (see the Examples).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mucoadhesive polymers of Blair/PCCA with the at least two polysaccharide of Banov for the purpose of synergistically improving adhesion to mucosal surfaces as well as release of and adhesion time of suitable active pharmaceutical ingredients (APl), while allowing the active ingredient to dissipate (abstract, title and [0012]); and it would not be inventive skill to provide the composition in the form of gel type for topical administration because such skill is a matter of design or choice and selection of design or choice would have yielded no more than the predictable therapeutic effects, absent evidence to the contrary.  
In light of the foregoing, instant claims 8 and 31 are obvious over the said applied art in combination. 

Regarding instant claim 32, it is rejected as being obvious over Blair in view of PCCA, and further in view of Yaqin (CN103566359A).

Yaqin teaches treating diabetic foot ulcer comprising administering a 4 unit of insulin, maleic acid, anisodamine, gentamycin of the composition (see entire document including claim 3). 
It would have been prima facie to modify the teachings of Blair in view of PCCA with treating diabetic foot ulcer as taught by Yaqin because diabetic complications generally include skin ailment such as diabetic foot ulcer and thus applying the combination of insulin and isomalto of Blair/PCCA to treat diabetic foot ulcer of Yaqin would have yielded no more than predictable effects, i.e., treating diabetic ulcer foot.  

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments and a Rule 1.132 Declaration have been fully considered, but are not persuasive. 
Applicant argues that amended feature “the compositoin is formulated for topical administration to a skin ailment on a human subject” and but Blair’s use of insulin for regulating its release rate is different from the purpose of instant composition, i.e., treating skin wounds by administering the instantly composition to the wound site; and the instant combination exhibits unexpected results, strikingly robust ability to heal severe, long-lasting wounds in diabetic, human patients, saving these patients from the risk of amputation (see the “before” and “after” pictures of the Declaration). 
The examiner responds that please note that the claimed invention is directed to a product, not a method of use.  As noted in the body of action, the said amended feature is an intended use of the composition which is not structurally limiting, and the 
Further, as to different purpose-related arguments, the examiner would like to have applicant’s attention to the case law In re Gershon, 372 F.2d 535, 152 USPQ 602 (CCPA 1967) that “we think it is sufficient that the prior art clearly suggests doing what appellants have done, although an underlying explanation of exactly why this should be done, other than to obtain the expected superior beneficial results, is not taught or suggested in the cited references.”; Prior art that is in a field of endeavor other than that of the applicant (as noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one,” 550 U.S. at 417, 82 USPQ2d at 1396 (emphasis added)), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103. (The Court in KSR stated that “[t]he first error…in this case was…holding that courts and patent examiners should look only to the problem the patentee was trying to solve. The Court of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent’s subject matter…The second error [was]…that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.” 550 U.S. at 420, 82 USPQ2d at 1397. Federal Circuit case law prior to the Supreme Court’s decision in KSR is generally in accord with these statements by the KSR Court. See e.g., In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) ( "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”). MPEP2141.  Further, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)”. MPEP 2144(IV). In summary, from the said case laws, as long as the prior art has the same or similar utility of treating diabetes and their complications as the applicant's composition, solving a problem which is different from that which the applicant was trying to solve may also be considered for the purposes of 35 U.S.C. 103. 
Further, instant claim 1 requires any amounts of insulin and isomalto-containing carrier, and it cannot be said that the composition containing any amounts thereof would behave in the same manner as the tested composition, and accordingly, the tested data in the Declaration should also be commensurate with scope of independent claim 1. In addition, it is noted that the filed Declaration does not mention about tested amount of isomalto and thus it should further be updated.    
Furthermore, the alleged unexpected results of skin wound healing would be expected from the teachings of the applied art in combination because insulin is 
In light of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
All the examined claims are rejected.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613